Citation Nr: 0611782	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-02 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for arthritis of the 
right elbow. 

3.  Entitlement to service connection for arthritis of the 
left ankle.  

4.  Entitlement to service connection for pericarditis. 

5.  Entitlement to service connection for myopic astigmatism.

6.  Entitlement to an increased evaluation for burn scars due 
to shell fire of both legs, currently evaluated as 10 percent 
disabling. 

7.  Entitlement to a compensable evaluation for uveitis of 
the left eye. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife and children


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1950 
to May 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005).  
The veteran was awarded the Purple Heart Medal, and 
therefore, there is evidence of a combat stressor.  VA 
outpatient treatment records dated beginning in 1999 are 
silent for any finding of PTSD.  The veteran was examined by 
VA in October 2003, and the examiner found, after reviewing 
the claims file and the medical records and administering 
tests, that the veteran did not have significant symptoms of 
PTSD.  

In December 2005, the Board received a copy of a November 
2005 letter written by the veteran's son, who is a physician, 
which he had tele-faxed to the veteran's representative.  
While the veteran waived his right to have this evidence 
reviewed by the RO, only the first page of the letter was 
sent to the Board.  Thus a remand is required to allow the 
veteran the opportunity to submit the complete document to 
VA.  

In March 2005, the RO denied entitlement to service 
connection for arthritis of the right elbow, entitlement to 
service connection for arthritis of the left ankle, 
entitlement to service connection for pericarditis, 
entitlement to service connection for myopic astigmatism, 
entitlement to an increased evaluation for burn scars due to 
shell fire of both legs, currently evaluated as 10 percent 
disabling and entitlement to a compensable evaluation for 
uveitis of the left eye.  The veteran was informed of the 
decision that same month.  He disagreed with the 
determination in March 2005, and requested a statement of the 
case (SOC). 

The Board accepts this as a notice of disagreement (NOD) 
pursuant to 38 C.F.R. § 20.201 (2005); however, the RO has 
not issued the veteran an SOC in this matter.  Under these 
circumstances, the Board must remand these issues to the RO 
for the issuance of an SOC.  See Manlincon v. West, 12 Vet. 
App. at 240-41; Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  Contact the veteran and inform him 
that as to the November 26, 2005 letter 
written by his son regarding the 
veteran's PTSD, only the first page was 
forwarded to VA.  Also, send a copy of 
this notice- to the veteran's 
representative.  Allow the veteran the 
appropriate amount of time to respond to 
this notice.  Any additional evidence 
received should be associated with the 
claims file.  

2.  Issue a statement of the case for the 
claims of entitlement to service 
connection for arthritis of the right 
elbow, entitlement to service connection 
for arthritis of the left ankle, 
entitlement to service connection for 
pericarditis, entitlement to service 
connection for myopic astigmatism, 
entitlement to an increased evaluation 
for burn scars due to shell fire of both 
legs, currently evaluated as 10 percent 
disabling and entitlement to a 
compensable evaluation for uveitis of the 
left eye of cervical spine disability, to 
include notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect the 
appeal on these issues.  

3.  Readjudicate the issue of entitlement 
to service connection for PTSD.  Should 
the issue of entitlement to service 
connection for PTSD remain denied, issue 
a supplemental statement of the case and 
allow the veteran time to respond before 
the case is returned to the Board.  The 
veteran should also be informed of the 
information and evidence needed to 
establish a disability rating and 
effective date for all claims on appeal 
as noted by The United States Court of 
Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  The veteran and his 
representative should then be given an 
opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






